PUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-6721


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

CHUCK PARKER COLLINGTON, a/k/a Chuck Berry Collington,

                   Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, Chief District Judge. (4:09-cr-00342-
RBH-1)


Argued: January 28, 2021                                       Decided: April 26, 2021


Before NIEMEYER, WYNN, and FLOYD, Circuit Judges.


Vacated and remanded with instructions by published opinion.    Judge Floyd wrote the
opinion in which Judge Niemeyer and Judge Wynn concurred.


ARGUED:      Kimberly Harvey Albro, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Columbia, South Carolina, for Appellant. Lauren L. Hummel, OFFICE OF
THE UNITED STATES ATTORNEY, Florence, South Carolina, for Appellee. ON
BRIEF: Sherri A. Lydon, United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Columbia, South Carolina, for Appellee.
FLOYD, Circuit Judge:

       Defendant-Appellant Chuck Collington appeals the district court’s denial of his

motion for a reduced sentence pursuant to the First Step Act of 2018. Collington was

sentenced in 2010 to thirty years’ imprisonment after pleading guilty to various federal

narcotics and firearm offenses. In 2019, Collington moved for a reduced sentence under

section 404(b) of the First Step Act, contending that his sentence was ten years longer than

the current statutory maximum. The district court denied Collington’s motion, and he

appealed to this Court, where the case was held in abeyance pending resolution of United

States v. Chambers, 956 F.3d 667 (4th Cir. 2020). We now vacate the district court’s ruling

and remand for further proceedings.



                                             I.

                                            A.

       On March 24, 2009, a federal grand jury indicted Collington for conspiracy to

distribute fifty or more grams of cocaine base (“crack cocaine”) in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A), and 846 (Count One); possession with intent to distribute five or

more grams of crack cocaine in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B) (Count Two);

and possession of a firearm in furtherance of a drug trafficking offense in violation of 18

U.S.C. § 924(c)(1)(A) (Count Three). Collington and the government agreed that he would

plead guilty to Count Two—possession of five or more grams of crack cocaine—in

exchange for the dismissal of Counts One and Three. The parties further agreed that the

district court could consider both dismissed counts at sentencing. At the time, a conviction


                                             2
under § 841 involving at least five but fewer than fifty grams of crack cocaine carried a

statutory minimum sentence of five years and a statutory maximum sentence of forty years.

See 21 U.S.C. § 841(b)(1)(B)(iii) (2009).

       Collington’s presentence investigation report (PSR) held him responsible for

roughly 5500 grams of crack cocaine and 2000 grams of powder cocaine. See Opening Br.

at 3. The PSR also included a cross-reference for first-degree murder when establishing

his offense level.    Accordingly, Collington’s offense level was forty-five with a

recommended Guidelines sentence of 480 months.

       The district court sentenced Collington on April 27, 2010. During the sentencing

hearing, Collington waived any objection to any finding in the PSR—including the murder

cross-reference—in exchange for a below-Guidelines sentence of thirty years’

imprisonment. The district court accepted the agreement, imposing a sentence of thirty

years’ imprisonment followed by four years of supervised release. The court described the

sentence as “appropriate” and “a fair and reasonable [sentence] under all of the

circumstances.” J.A. 43. In particular, the court stated:

       I have considered all of the Title 18, United States Code, section [3553(a)]
       factors, and I think that this is appropriate punishment for [Collington’s]
       conduct. He was involved in a serious drug offense here. He has been a
       significant drug dealer. And he has admitted also that he murdered this other
       individual.

       So, I think 30 years is an appropriate sentence for this particular individual
       under all of the circumstances. And I have considered all of the Title 18,
       United States Code, section [3553(a)] factors.

J.A. 43. The court did not further explain its sentencing decision.




                                             3
                                           B.

      Collington’s timing was unfortunate. Less than four months after his sentencing,

Congress passed the Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372. As

we explained in detail in United States v. Wirsing, the Fair Sentencing Act reduced

sentencing disparities between cocaine and crack cocaine offenses, which were widely

criticized for producing racially disproportionate sentencing outcomes. 943 F.3d 175, 177–

78 (4th Cir. 2019); Fair Sentencing Act, § 2, 124 Stat. at 2372. Under the Fair Sentencing

Act’s reforms, Collington’s statutory maximum sentence would have been twenty years—

ten years less than the thirty-year sentence imposed by the district court. See 21 U.S.C.

§ 841(b)(1)(C) (setting a mandatory maximum sentence of twenty years’ imprisonment for

possession with intent to distribute five or fewer grams of crack cocaine). 1 However, the

Fair Sentencing Act only gave prospective relief to individuals sentenced after its

enactment, leaving those like Collington without access to sentencing relief. See United

States v. Black, 737 F.3d 280, 284–85 (4th Cir. 2013).

      In 2018, Congress passed the First Step Act to remedy this gap by making the Fair

Sentencing Act’s reforms retroactive. See United States v. Chambers, 956 F.3d 667, 670

(4th Cir. 2020); see also First Step Act of 2018 (“FSA”), Pub. L. No. 115-391, § 404, 132



      1
        Although Collington was initially sentenced under § 841(b)(1)(B)(iii), the Fair
Sentencing Act increased the amount of cocaine required to trigger this sentencing range
from five grams to twenty-eight grams. Fair Sentencing Act, § 2, 124 Stat. at 2372.
Because Collington’s indictment specified his responsibility for five or more grams of
cocaine, it alleged only sufficient facts to trigger the “fallback” penalty range of
§ 841(b)(1)(C). See United States v. Dinnall, 269 F.3d 418, 422–23, 423 n.3 (4th Cir.
2001).


                                            4
Stat. 5194, 5222. In particular, section 404(b) of the First Step Act permits individuals

such as Collington to petition the sentencing court to “impose a reduced sentence as if

sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the

covered offense was committed.” FSA § 404(b), 132 Stat. at 5222 (citations omitted).



                                             C.

       In 2019, Collington filed a motion for sentencing relief under section 404(b),

arguing that his sentence is unconstitutional because it is in excess of the statutory

maximum made retroactively applicable by the First Step Act. The district court entered a

text order on April 24, 2019, holding that Collington was eligible for First Step Act relief;

requesting sentencing memoranda; and indicating its intent to consider “the new statutory

range, the advisory guideline range, the factors in 18 U.S.C. § 3553(a), and any evidence

of post-sentencing mitigation.” J.A. 18.

       Collington submitted a sentencing memorandum on May 7, 2019, arguing again that

the court should reduce his sentence by at least ten years to 240 months—the current

statutory maximum.      Collington also submitted some evidence of post-sentencing

mitigation in the form of education courses taken while incarcerated as well as his prison

work history. The government did not submit a sentencing memorandum.

       On May 15, 2019, the district court entered a text order denying Collington’s

motion. The court correctly calculated Collington’s statutory maximum sentence and

Guidelines range but stated that “nothing requires the Court to reduce [Collington’s]

sentence,” despite recognizing that he “is now subject to a statutory maximum of 20 years


                                             5
and a supervised release term of at least 3 years.” J.A. 19. In denying Collington’s motion,

the district court stated that it had “thoroughly reviewed the record and the § 3553(a)

factors,” and based its decision on “the seriousness of [Collington’s] drug count and the

cross-reference to murder in [Collington’s] PSR.” Id. The district court also emphasized

that it had originally sentenced Collington to thirty years’ imprisonment pursuant to a plea

agreement.

       Collington timely appealed the denial of this motion.



                                             II.

       On appeal, Collington contends that the district court erred in declining to reduce

his sentence to—at the very least—the new statutory maximum sentence of twenty years’

imprisonment. We begin, as always, with the text of section 404 of the First Step Act:

    (a) DEFINITION OF COVERED OFFENSE.—In this section, the term “covered
    offense” means a violation of a Federal criminal statute, the statutory penalties for
    which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 . . . that
    was committed before August 3, 2010.

    (b) DEFENDANTS PREVIOUSLY SENTENCED.—A court that imposed a
    sentence for a covered offense may, on motion of the defendant, . . . impose a
    reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were
    in effect at the time the covered offense was committed.

    (c) LIMITATIONS.—No court shall entertain a motion made under this section
    to reduce a sentence if the sentence was previously imposed or previously reduced
    in accordance with the amendments made by sections 2 and 3 of the Fair
    Sentencing Act of 2010 . . . or if a previous motion made under this section to
    reduce the sentence was, after the date of enactment of this Act, denied after a
    complete review of the motion on the merits. Nothing in this section shall be
    construed to require a court to reduce any sentence pursuant to this section.

FSA § 404, 132 Stat. at 5222 (citations omitted).


                                             6
      This Court has, in multiple cases, considered which individuals are eligible for relief

because they were sentenced for “covered offenses” under section 404(a). See Wirsing,

943 F.3d at 185–86; United States v. Venable, 943 F.3d 187, 193–94 (4th Cir. 2019); United

States v. Gravatt, 953 F.3d 258, 263–64 (4th Cir. 2020); United States v. Woodson, 962

F.3d 812, 815–17 (4th Cir. 2020). We have also instructed district courts as to the

mandatory and permissive factors to analyze when considering sentence reductions for

covered offenses. See Chambers, 956 F.3d at 671–75; United States v. Jackson, 952 F.3d

492, 500 (4th Cir. 2020). We now consider the limits of a court’s discretion in disposing

of First Step Act motions—namely, whether courts can retain a sentence above the

retroactive statutory maximum and whether courts’ decisions must be procedurally and

substantively reasonable. 2 In answering these questions, we are guided by our past

precedent, which clarifies the nature of First Step Act proceedings.          We begin by

recounting those holdings.




      2
          This Court recently decided the case of United States v. McDonald, 986 F.3d 402
(4th Cir. 2021), which examined the impact of our holding in United States v. Martin, 916
F.3d 389 (4th Cir. 2019), in the First Step Act context. In Martin, we held that sufficient
post-sentencing mitigation evidence can overcome the typical rule in 18 U.S.C.
§ 3582(c)(2) sentence modification proceedings that a district court is presumed to have
considered the relevant sentencing factors. Martin, 916 F.3d at 396–98. This Court in
McDonald applied that same rule to First Step Act proceedings, describing it as a “logical
extension” despite such motions being brought under 18 U.S.C. § 3582(c)(1)(B).
McDonald, 986 F.3d at 411. However, the McDonald opinion does not answer—or purport
to answer—the further question of whether the requirements of section 404 extend beyond
the Martin holding to encompass substantive and procedural reasonableness. We have not
published an opinion deciding this latter question. See Jackson, 952 F.3d at 497 (declining
to “resolve th[e] debate” over reasonableness review).

                                             7
                                             A.

       We first examine the interplay of section 404 of the First Step Act and 18 U.S.C.

§ 3582(c). The latter provision provides multiple mechanisms for individuals to challenge

otherwise final criminal sentences. We have held that section 404 motions are brought

under § 3582(c)(1)(B), which permits district courts to “modify an imposed term of

imprisonment to the extent otherwise expressly permitted by statute.”             18 U.S.C.

§ 3582(c)(1)(B); see also Chambers, 956 F.3d at 671 (“First Step Act motions fall under

§ 3582(c)(1)(B) . . . .”). Also relevant to this appeal, § 3582(c)(2) permits defendants to

move for a reduced sentence based on retroactive amendments to the Guidelines. 18 U.S.C.

§ 3582(c)(2) (allowing a court to “reduce [a] term of imprisonment” that was “based on a

sentencing range that has subsequently been lowered by the Sentencing Commission”).

       Sentence modification proceedings pursuant to § 3582(c)(2) are limited in scope.

See United States v. Peters, 843 F.3d 572, 574 (4th Cir. 2016) (noting that § 3582(c)(2)

“permits ‘only a limited adjustment to an otherwise final sentence’” (quoting Dillon v.

United States, 560 U.S. 817, 826 (2010))). Section 3582(c)(2) is “a narrow exception to

the rule of [sentencing] finality,” allowing a defendant to receive only the benefit of the

Guidelines amendment, Dillon, 560 U.S. at 827, but “not authoriz[ing] a sentencing or

resentencing proceeding,” id. at 825.       Accordingly, a district court is not typically

empowered, for instance, to depart from the modified Guidelines range. Id. at 827. And

district courts make limited use of the typical 18 U.S.C. § 3553(a) sentencing factors to

determine only whether “the reduction authorized by reference to the [Guidelines]

policies . . . is warranted in whole or in part.” Id. Thus, “a district court proceeding under


                                              8
§ 3582(c)(2) does not impose a new sentence in the usual sense,” id. (emphasis added), but

instead mechanically substitutes amended Guidelines provisions and decides whether to

modify a sentence within that range.

       The government—lacking the benefit of this Court’s opinion in Chambers—argues

in its briefing that we should import the narrow Dillon framework into our First Step Act

analysis. But Chambers explained that § 3582(c)(1)(B) is a “distinct exception to finality”

that stands “[i]n sharp contrast to § 3582(c)(2).” 956 F.3d at 671. Accordingly, First Step

Act motions lack the restrictions imposed by Dillon on the scope of a district court’s

resentencing authority. See Wirsing, 943 F.3d at 185. Instead, § 3582(c)(1)(B) requires

courts to “look to the underlying statute to determine what it expressly provides.”

Chambers, 956 F.3d at 671.



                                            B.

       As § 3582(c)(1)(B) requires, we turn to section 404(b) of the First Step Act:

       (b) DEFENDANTS PREVIOUSLY SENTENCED.—A court that imposed
       a sentence for a covered offense may, on motion of the defendant, . . . impose
       a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of
       2010 . . . were in effect at the time the covered offense was committed.

FSA § 404(b), 132 Stat. at 5222 (citations omitted). Unlike § 3582(c)(2)—which speaks

purely in terms of sentence reductions—section 404(b) permits the district court to impose

a sentence on defendants under the retroactively applicable Fair Sentencing Act reforms.

Id. The use of the word “impose”—rather than “‘modify’ or ‘reduce,’ which might suggest

a mechanical application of the Fair Sentencing Act”—is significant. Chambers, 956 F.3d




                                             9
at 672. This language confers a “greater authority” than that given by § 3582(c) alone. Id.

at 672 n.2.

       Congress “could have” used the same restrictive language as § 3582(c)(2) but chose

not to, so we can presume it intentionally selected the word “impose” to create more robust

proceedings than those for § 3582(c)(2) modifications. Chambers, 956 F.3d at 674; see

also Smith v. Reagan, 844 F.2d 195, 201 (4th Cir. 1988) (noting presumption that Congress

legislates against contemporary legal understandings). This presumption is particularly

justified given our consistent admonition that Congress intended section 404 of the First

Step Act to give retroactive effect to the Fair Sentencing Act’s reforms and correct the

effects of an unjust sentencing regime. See, e.g., Woodson, 962 F.3d at 814 (“The First

Step Act renders [the Fair Sentencing Act’s reforms] retroactive by authorizing a district

court . . . to impose a reduced sentence . . . .” (cleaned up)); Wirsing, 943 F.3d at 176–80

(summarizing the history of the First Step Act). Indeed, given that the First Step Act was

motivated by a belief that individuals prior to 2010 were sentenced under an unduly harsh

statutory scheme, it makes sense that Congress would grant district courts greater

sentencing authority to determine whether and how to reform individual sentences. And

this Court has endeavored to interpret the First Step Act to avoid contravening that intent.

Chambers, 956 F.3d at 674 (construing the First Step Act to effectuate Congress’s intent

to provide “greater justice” for applicants and avoid “self-circumscrib[ing] a sentencing

court’s authority under the [Act]”); Wirsing, 943 F.3d at 186 (“There is no indication that

Congress intended a complicated and eligibility-limiting determination . . . .”).




                                             10
       Accordingly, we both allow and require more of a sentencing judge in the First Step

Act context than the § 3582(c)(2) context. First, district courts must accurately recalculate

the Guidelines sentence range. Compare Chambers, 956 F.3d at 672, with Dillon, 560 U.S.

at 821 (holding that a district court may only “substitute the amended Guideline range” in

§ 3582(c)(2) proceedings). Second, and relatedly, district courts must correct original

Guidelines errors and apply intervening case law made retroactive to the original sentence.

Compare Chambers, 956 F.3d at 672–74, with Dillon, 560 U.S. at 831 (holding that district

courts lack the discretion to correct errors unaffected by a Guidelines amendment). Third,

the court must consider the § 3553(a) factors to determine what sentence is appropriate.

See Chambers, 956 F.3d at 674.         Unlike sentence modification proceedings under

§ 3582(c)(2)—which limit use of the § 3553(a) factors to determining simply whether to

reduce a sentence to within a predetermined range—we permit courts to use the § 3553(a)

factors to more comprehensively shape sentencing decisions and even depart downward

from the new Guidelines range. Compare id., with Dillon, 560 U.S. at 830.

       As with initial sentencings, the First Step Act tasks district courts with making a

holistic resentencing determination as to whether the original sentence remains appropriate

in light of the Fair Sentencing Act’s reforms. Chambers, 956 F.3d at 674–75 (“There are

generally no limitations on the types of character and background information a court may

consider for sentencing purposes.”); cf. Pepper v. United States, 562 U.S. 476, 490 (2011)

(“Congress could not have been clearer in directing that ‘[n]o limitation . . . be placed on

the information concerning the background, character, and conduct’ of a defendant that a

district court may ‘receive and consider for the purpose of imposing an appropriate


                                             11
sentence.’” (alterations in original) (quoting 18 U.S.C. § 3661)). Given that the district

court must decide whether to impose a new sentence, see Chambers, 956 F.3d at 672, the

First Step Act naturally imports a more typical sentencing analysis than the expressly

limited § 3582(c)(2) modification proceedings. 3

       Thus, even if not a plenary resentencing, we ask courts to make substantially more

robust resentencing decisions than in § 3582(c)(2) proceedings. 4 Such proceedings result,

potentially, in a new sentence and therefore rest between an initial or plenary sentencing

hearing and a limited modification. With this understanding of First Step Act proceedings

in mind, we consider the merits of Collington’s arguments.



                                            III.

       Collington first argues that the district court was obligated to impose a reduced

sentence within the Fair Sentencing Act’s statutory maximum sentence of twenty years.

“We review the scope of a district court’s sentencing authority under the First Step Act de

novo,” Chambers, 956 F.3d at 672, and conclude that district courts abuse their discretion


       3
         In this respect, our holding in Chambers differs from several sister circuits who
view First Step Act proceedings as more analogous to § 3582(c)(2) modifications. See,
e.g., United States v. Hegwood, 934 F.3d 414, 418 (5th Cir. 2019) (reading section 404(c)’s
admonition to resentence “as if” the Fair Sentencing Act were in effect to limit district
courts to mechanical application of the provision when determining a sentence).
       4
           Importantly, we have not held that section 404 guarantees defendants a plenary
sentencing hearing. See Wirsing, 943 F.3d at 181 n.1 (“Defendant does not contest that his
relief, if any, will be in the form of a limited sentence modification rather than a plenary
resentencing.”). Sister circuits have concluded that the First Step Act does not entitle
defendants to a hearing. See, e.g., United States v. Kelley, 962 F.3d 470, 475–76 (9th Cir.
2020).


                                            12
in letting stand a sentence of imprisonment that exceeds the statutory maximum established

by the Fair Sentencing Act.

       It is axiomatic in the plenary sentencing context that a court exceeds the limits of its

authority when it imposes a sentence above that permitted by Congress. See Welch v.

United States, 136 S. Ct. 1257, 1268 (2016) (“[A] court lacks the power to exact a penalty

that has not been authorized by any valid criminal statute.”); United States v. Promise, 255

F.3d 150, 159 (4th Cir. 2001) (en banc) (holding that “any sentence greater than 20 years

would not be authorized” under § 841(b)(1)(C)). This Court has repeatedly emphasized

that section 404 gives retroactive effect to the new statutory maximums imposed by the

Fair Sentencing Act. See, e.g., Wirsing, 943 F.3d at 184 (“[T]he very purpose of the First

Step Act is to make the Fair Sentencing Act retroactive.”); Woodson, 962 F.3d at 813

(“Section 404 makes retroactive the provisions of the Fair Sentencing Act of 2010 that

reformed crack cocaine sentencing.”). And as stated above, First Step Act resentencing

decisions require the district court to determine whether and to what extent it should impose

a new sentence under this retroactive statutory range. Accordingly, this exercise of the

court’s sentencing authority must take place within the boundaries of the minimum and

maximum sentences set by Congress. So while the First Step Act provides that a district

court “may . . . impose a reduced sentence,” it abuses its discretion when it “impose[s] a

reduced sentence” that exceeds the maximum established by the Fair Sentencing Act. See

FSA § 404(b), 132 Stat. at 5222.

       Resisting this conclusion, the government argues that the district court in this case

did not impose a new sentence but merely declined to reduce a sentence that was legal at


                                              13
the time it was imposed. Therefore, section 404 does not limit the court’s authority to

decline to reduce Collington’s sentence. The government asks this Court to effectively

hold that the First Step Act did not truly make the Fair Sentencing Act retroactive, such

that it does not actually operate as a statutory maximum in section 404 proceedings.

Instead, the government contends that because section 404(b) instructs courts to resentence

“as if” the Fair Sentencing Act were in effect, Congress gave district courts the discretion

to decide whether to apply those statutory ranges. See FSA § 404(b), 132 Stat. at 5222.

       This reading of section 404 would produce results clearly at odds with Congress’s

intent and our background sentencing principles. First, section 404 is a clear exception to

the general “default rule that reductions in criminal penalties are not retroactive.” 3 Charles

Alan Wright et al., Federal Practice and Procedure § 550 (4th ed. 2020). Under 1 U.S.C.

§ 109, amended criminal penalties generally do not apply to individuals who committed

the offense prior to the amendment. See Dorsey v. United States, 567 U.S. 260, 273 (2012).

But section 404 is a clear attempt by Congress to avoid this default rule given the explicit

requirement that the court should treat the Fair Sentencing Act as having been “in effect at

the time the covered offense was committed.” FSA § 404(b), 132 Stat. at 5222 (emphasis

added). And once the Fair Sentencing Act’s reforms are given retroactive effect, courts

are obligated to exercise discretion within their constraints. See Whalen v. United States,

445 U.S. 684, 689 (1980) (recognizing “the basic principle . . . within our federal

constitutional framework [that] the legislative power, including the power to . . . prescribe

the punishments to be imposed upon those found guilty of [crimes], resides wholly with

the Congress.”).


                                              14
       Second, the government’s reading would contravene Congress’s intent in passing

the First Step Act. Imagine, for instance, that Collington was sentenced to thirty years’

imprisonment immediately after passage of the Fair Sentencing Act. That sentence would

clearly be illegal because it would have been imposed above the applicable statutory

maximum. But, as discussed, section 404(b) requires district courts to determine an

appropriate sentence under the revised § 841(b)(1) sentencing ranges. To hold that courts

are bound by § 841’s maximum sentencing ranges in the first but not the second scenario

would frustrate the goal of reducing disparities between pre- and post-Fair-Sentencing-Act

offenders. See Wirsing, 943 F.3d at 186. The government’s argument would ask us to

instead hold that Congress intended to retain sentences above the statutory maximum it

deemed appropriate for Collington’s offense of conviction.

       Finally, if the district court exercised its discretion under section 404(b) to reduce

Collington’s sentence to twenty years and one day, that new sentence would quite plainly

be illegal. Indeed, we have recognized that district courts are not empowered under section

404(b) to impose a new sentence below a statutory minimum set by the Fair Sentencing

Act. See Chambers, 956 F.3d at 674–75 & 675 n.4; Gravatt, 953 F.3d at 264 n.5 (noting

that a district court “cannot avoid those statutory requirements”). Thus, a district court

would not be empowered to impose a new sentence either above or below what is permitted

under the Fair Sentencing Act. It would be illogical to permit a district court to avoid the

mandatory nature of § 841’s statutory ranges only when it decides to retain a sentence

above those benchmarks. We instead conclude that the district court’s overall sentencing

authority is constrained by the retroactively applicable statutory maximums in § 841, such


                                             15
that the district court abused its discretion in letting stand a sentence that was made illegal

under the Fair Sentencing Act.

       The government also argues that the plain language of section 404 compels the

opposite conclusion. In particular, the government directs this Court to section 404(b)—

which states that a district court “may . . . impose a reduced sentence,” FSA § 404(b), 132

Stat. at 5222 (emphasis added)—as well as section 404(c)—which states that “[n]othing in

this section shall be construed to require a court to reduce any sentence pursuant to this

section,” id. § 404(c). The government suggests this language compels a holding that no

sentence—even one outside of current statutory maximums—need be reduced.

       To be sure, we have recognized that this language confers wide latitude on district

courts when resolving First Step Act motions. See Wirsing, 943 F.3d at 180 (“Congress

left the decision as to whether to grant a sentence reduction to the district court’s

discretion.”); Gravatt, 953 F.3d at 264 (“It is for the district court, in its discretion, to

consider whether Gravatt is entitled to relief.”). However, this Court has not yet had to

decide whether a district court can, as a matter of discretion, retain a sentence above the

statutory maximum. And it is those statutory maximums made retroactive by the First Step

Act, not section 404(c) itself, that require a reduction in sentence. Section 404(c) only

makes clear that district courts retain broad authority to decide, following a resentencing

analysis, that the originally imposed sentence remains appropriate under the Fair

Sentencing Act. It does nothing to alter the usual understanding that a sentence may not

exceed the applicable statutory range. See Welch, 136 S. Ct. at 1268.




                                              16
       Ultimately, the First Step Act contemplates a robust resentencing analysis, albeit

not a plenary resentencing hearing. The lesson of our opinion in Chambers is that the

district court may only exercise its discretion to reduce or not reduce any given sentence

after faithfully considering a number of resentencing factors. See 956 F.3d at 671–75.

Today, we hold that one of those criteria—as is typically true in sentencing—is the

applicable statutory maximum sentence. If sentenced today, Collington would be subject

to the sentencing ranges set forth in § 841(b)(1)(C). And as the district court correctly

stated in its order, that range sets a maximum mandatory term of twenty years’

imprisonment. The district court erred by not resentencing Collington to—at most—

twenty years’ imprisonment.



                                            IV.

       The parties also dispute whether the district court adequately explained its decision

to retain a sentence one decade longer than both the current statutory maximum and

recommended Guidelines sentence. Importantly, because we remand to the district court

for further proceedings, we resolve an open question in this Circuit—whether First Step

Act resentencing decisions must be procedurally and substantively reasonable. We now

hold that when a court exercises discretion to reduce a sentence, the imposition of the

reduced sentence must be procedurally and substantively reasonable. On remand, the

district court must comply with our typical substantive and procedural reasonableness

requirements, including our requirement that it adequately explain its sentencing decision.




                                            17
       Generally, sentencing decisions are reviewed for abuse of discretion. See, e.g.,

United States v. Blue, 877 F.3d 513, 517 (4th Cir. 2017) (plenary sentencing); United States

v. Martin, 916 F.3d 389, 395 (4th Cir. 2019) (section 3582(c)(2) sentence modification).

In the plenary sentencing context, our review for abuse of discretion considers whether the

district court imposed a procedurally and substantively reasonable sentence. United States

v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010). But as explained above, the

Supreme Court and this Court have clearly distinguished sentence modification

proceedings under § 3582(c)(2) from typical sentencing proceedings. See Dillon, 560 U.S.

at 831; Peters, 843 F.3d at 579. Accordingly, we have not applied the typical procedural

and substantive reasonableness requirements to abuse-of-discretion review of § 3582(c)(2)

motions. See Jackson, 952 F.3d at 497; see also, e.g., United States v. Legree, 205 F.3d

724, 727–29 (4th Cir. 2000) (not applying reasonableness review); United States v. Smalls,

720 F.3d 193, 195–99 (4th Cir. 2013) (same).

       Collington argues that his sentence was substantively and procedurally

unreasonable, requiring us to decide whether that framework applies to First Step Act

motions. The government instead asks this Court to apply the more limited procedural

framework surrounding § 3582(c)(2) motions. Of course, the government lacked the

benefit of our opinion in Chambers when it submitted its briefing in this case. And

Chambers sets forth a more robust set of sentencing considerations than those imposed by

§ 3582(c)(2). We therefore ask whether First Step Act proceedings are more amenable to

typical procedural and substantive reasonableness requirements than more limited

§ 3582(c)(2) modifications.


                                            18
       Different circuits have adopted varying approaches to this question. At least five

circuits—each of which break, in some respect, with the Chambers logic—have not applied

a reasonableness requirement to First Step Act determinations. 5 The Sixth and D.C.

Circuits, by contrast, have each adopted some form of reasonableness review. See United

States v. White, 984 F.3d 76, 90–91 (D.C. Cir. 2020); United States v. Boulding, 960 F.3d

774, 783–84 (6th Cir. 2020).

       We conclude that the holdings of the Sixth and D.C. Circuits are more convincing

and in-line with our own understanding of section 404. Indeed, courts that have declined

to impose substantive and procedural reasonableness requirements on First Step Act

proceedings have rejected the sort of mandatory considerations imposed by Chambers.

See, e.g., United States v. Kelley, 962 F.3d 470, 477–79 (9th Cir. 2020). Similarly, other

courts have construed First Step Act proceedings as similar in kind to limited § 3582(c)(2)

modification proceedings. United States v. Batiste, 980 F.3d 466, 479–80 (5th Cir. 2020)

(“[W]e determined, in the context of [an] 18 U.S.C. § 3582(c)(2) motion, that the district




       5
         See United States v. Concepcion, --- F.3d ---, 2021 WL 960386, at *7–8, *10 (1st
Cir. 2021) (noting the “circumscribed” nature of First Step Act relief, not requiring
reconsideration of the § 3553(a) factors, and applying abuse of discretion); United States
v. Moore, 975 F.3d 84, 88–92, 90 n.5 (2d Cir. 2020) (asking only whether court abused its
discretion and noting limited nature of relief); United States v. Batiste, 980 F.3d 466, 479–
80 (5th Cir. 2020) (holding abuse of discretion but not reasonableness applies given
similarities to § 3582(c)(2)); Kelley, 962 F.3d at 477–79 (holding district courts are not
obligated to recalculate Guidelines range or consider § 3553(a) factors and asking only
whether district court “properly exercised its discretion”); United States v. Mannie, 971
F.3d 1145, 1154–55, 1158 n.18 (10th Cir. 2020) (rejecting reasonableness review and
holding consideration of § 3553(a) factors is discretionary).


                                             19
court was not required to provide reasons or explain its consideration of the § 3553(a)

factors . . . . On the record before us, we reach the same conclusion here.”).

       But, of course, this Court has already distinguished section 404(b) proceedings from

§ 3582(c)(2) proceedings. Additionally, section 404(c) of the First Step Act requires

district courts to undertake “a complete review of the motion on the merits.” FSA § 404(c),

132 Stat. at 5222. As the Sixth and Seventh Circuits have held, this language reflects a

congressional intent that district courts engage in a “close review” of section 404 motions.

United States v. Corner, 967 F.3d 662, 665 (7th Cir. 2020) (per curiam); Boulding, 960

F.3d at 784. And this Court’s opinion in Chambers has imposed the types of procedural

steps contemplated by our typical reasonableness review. See, e.g., Blue, 877 F.3d at 517–

18 (noting requirement that district court consider nonfrivolous arguments pursuant to the

§ 3553(a) factors).

       Similarly, substantive reasonableness requires a sentence to be justified under the

totality of the circumstances, especially when there is a large deviation from the Guidelines

range. United States v. Provance, 944 F.3d 213, 219–20 (4th Cir. 2019). District courts

must assure themselves that “the sentence is sufficient, but not greater than necessary”

under the § 3553(a) factors.       Mendoza-Mendoza, 597 F.3d at 216 (cleaned up).

Importantly, one of the § 3553(a) factors is “the need to avoid unwarranted sentence

disparities.” 18 U.S.C. § 3553(a)(6). Given the purpose of the First Step Act to reduce

sentencing disparities and our requirement that the district court consider the § 3553(a)

factors, it naturally follows that a substantive reasonableness requirement would attach to

First Step Act proceedings. Accord United States v. Foreman, 958 F.3d 506, 514 (6th Cir.


                                             20
2020) (observing that reasonableness “has increasingly become the default standard for

assessing a defendant’s challenge to his or her sentence”).

       “In short, the Fair Sentencing Act and First Step Act, together, are strong remedial

statutes, meant to rectify disproportionate and racially disparate sentencing penalties.”

White, 984 F.3d at 90. As described above, Congress has chosen to correct those disparities

by broadly empowering district courts to resentence defendants—unlike the more cabined

approach to § 3582(c)(2) requests. True, the First Step Act does not explicitly restrict

district courts’ discretion in doing so. But neither the First Step Act’s broadly remedial

purpose to ensure “greater justice” for those subject to “a racially disparate sentencing

scheme,” Chambers, 956 F.3d at 674, nor its requirement of a full review prior to the

potential imposition of a sentence can be fully effectuated absent the application of a

procedural and substantive reasonableness requirement.

       Of course, “the precise contours of such review will no doubt differ [from plenary

resentencing] and evolve as we consider First Step Act appeals.” Foreman, 958 F.3d at

514. For instance, procedural reasonableness in this context would not require the district

court to hold a resentencing hearing. Nor will reasonableness review impose undue

hardships on district courts, especially because they must already consider the Chambers

requirements. Today we merely hold that procedural and substantive reasonableness also

require courts to consider a defendant’s arguments, give individual consideration to the

defendant’s characteristics in light of the § 3553(a) factors, determine—following the Fair

Sentencing Act—whether a given sentence remains appropriate in light of those factors,

and adequately explain that decision. See Blue, 877 F.3d at 517–18. Because we vacate


                                            21
and remand the district court’s First Step Act decision for reconsideration, we need not

address whether the sentence in this case was ultimately procedurally or substantively

reasonable. 6

                                             V.

       The First Step Act, although modest in scope, represents an attempt by Congress to

remedy an unjust sentencing structure for crack cocaine offenses. To do so, it made the

Fair Sentencing Act’s reduced statutory maximum sentences retroactively applicable to

those sentenced under an outdated, harsher sentencing scheme. That change reflects

Congress’s more compassionate approach to drug sentencing and its rejection of sentences

above that range. It is axiomatic that Congress has the power to define maximum

sentencing ranges and this branch lacks the power to exceed those ranges during

sentencing. This is not a case in which a district court retained a sentence that would be

permissible under the Fair Sentencing Act, but instead a case in which the district court left


       6
          The parties dispute whether the district court adequately explained its decision as
required by this Court’s procedural reasonableness review. Blue, 877 F.3d at 518. We do
not reach an ultimate conclusion as to the court’s reasoning. We note, however, that the
court’s explanation must be sufficient “to allow for meaningful appellate review and to
promote the perception of fair sentencing.” Gall v. United States, 552 U.S. 38, 50 (2007).
Here, the district court’s brief analysis was silent as to several § 3553(a) factors that are
particularly salient in the First Step Act context. For instance, Collington’s sentence
implicated § 3553(a)(3), the kinds of sentences available; § 3553(a)(4), the sentencing
range set by the Guidelines; and perhaps most importantly, § 3553(a)(6), the need to avoid
unwanted sentence disparities. The brevity of the court’s analysis is also problematic,
given that it retained a sentence above the new Guidelines range of 240 months—a
reduction from 360 months driven by Congress’s decision to lower the maximum
sentencing range. See United States v. Smith, 959 F.3d 701, 703 (6th Cir. 2020) (“[T]he
fact that Congress was the actor that reduced [the defendant’s] guideline range through the
passage of the First Step Act, rather than the Sentencing Commission, if anything increases
rather than decreases the need to justify disagreement with the guideline.”).


                                             22
in place a sentence that exceeds the maximum permissible sentence by a decade. To affirm

such a decision, this Court would have to turn its back not only on this Court’s

understanding of the First Step Act but also our background sentencing principles.

       Similarly, our precedent confirms that the First Step Act broadly empowers district

courts to resentence defendants subject to the pre-Fair-Sentencing-Act regime. Section

404 therefore contemplates both a broader resentencing inquiry and greater procedural

protections than § 3582(c)(2) modifications. In light of the more robust nature of First Step

Act proceedings, we also hold that they are most naturally reviewed for procedural and

substantive reasonableness. On remand, the district court should ensure that its sentence

will comport with our typical review for reasonableness, which includes a sufficient

explanation of its analysis of the § 3553(a) factors, as applied to Collington. For the

foregoing reasons, the judgment of the district court is

                                   VACATED AND REMANDED WITH INSTRUCTIONS.




                                             23